         Case 7:20-cr-00273-KMK Document 28 Filed 08/31/20 Page 1 of 1
UNITKD STATES OISTRICT COURT
SOUTHERN DISTRICT OK Nh:W YORK
                                                          -X


 UNITED STATES OF AMERICA,                                          CONSENT TO PROCEED BY
                                                                    VIDEO OR TELE CONFERENCE
                        "agamst-


Jamar Manners                                                       20-CR-273 (KMK)
                        Dcfcndani(s).                               10-CR-1251 (KMK)
                                                          -X



Defendant Jamar Manners hereby voluntarily consents to participate in the following proceeding
vin EXI videoconferencing or [3 tcleconicrcncing:


         Initial Appearance Before a Judicial Officer

         Arraignment (Note; If on Felony informalion, Defendant Must Sign Separate Waiver of
         Indictment Form)

         Guilty Plea/Change of Plea Hearing

        Bail/Detention Hearing


        Conferetwe Before a Judicial Officer " Assignment qf-Counse!




 -^ (KVA^(T                                                    f'r'xA^ ^-z^^
DeCendanl's Signature                                   ^Defendant's Counsel's Signature
(Judge may obtain verbal conscnl on
Record and Sign for Defendant)
 —y           ^    .1
       C^l.^ ^s^-i^ / ^U-^t ^--l/<f                      *^J €^t''i^"^ ••^A^f-^^^,^^

Print Defendant's Name                                   Print Counsel's Name



This proceec ing was conducted by reliable video or tel^iQue^onfsn|HehTg technology,



Dale                                                     U.S.(1)istrict Judge/U ^Magistrate Judge
